Exhibit Sinovac Adjourns Annual General Meeting Thursday September 4, 6:45 am ET BEIJING, Sept. 4 /Xinhua-PRNewswire/ Sinovac Biotech Ltd. (Amex: SVA - News), a leading provider of vaccines in China, today announced that its Annual General Meeting originally scheduled for September 4, 2008 has been adjourned to September 18, At the September 4, 2008 Annual General Meeting, the required quorum of a majority of the outstanding shares was not present. In accordance with Antigua law, the meeting is adjourned to September 18, 2008 (the same day two weeks after September 4), at 9 a.m. Beijing time at Sinovac's headquarters located at No. 39, Shangdi Xi Rd., Haidian District, Beijing, PRC (the same time and place as the originally scheduled meeting). Under Antigua law and in compliance with American Stock Exchange requirements, if a quorum is not present within thirty minutes of the appointed time for holding the adjourned meeting, the shareholders then present representing at least one-third of the total outstanding shares will constitute a quorum. About Sinovac Sinovac Biotech Ltd. is a China-based biopharmaceutical company that focuses on the research, development, manufacture and commercialization of vaccines that protect against human infectious diseases. Sinovac's commercialized vaccines include Healive® (hepatitis A), Bilive® (combined hepatitis A and B), Anflu® (influenza) and Panflu(TM) (H5N1). Sinovac is currently developing Universal Pandemic Influenza vaccine and Japanese encephalitis vaccine. Additional information about Sinovac is available on its website, http://www.sinovac.com To be added to our distribution list, please email: info@sinovac.com. Safe Harbor Statement This announcement contains forward-looking statements. These statements are made under the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by words or phrases such as "will," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates" and similar statements. Among other things, the business outlook and quotations from management in this press release contain forward-looking statements. Statements that are not historical facts, including statements about Sinovac's beliefs and expectations, are forward-looking statements. Forward-looking statements involve inherent risks and uncertainties.
